The facts sufficiently appear in the opinion.
This is a suit for delinquent taxes upon the proceeds of defendant's mines for the quarter year ending September 30, 1898.
At the trial it was shown that the assessment was made upon the 21st day of April, 1900. Theretofore, and between the first day of October and November, 1898, defendant had furnished the assessor with a verified statement showing the *Page 90 
gross yield of the mines and the expenses to be deducted therefrom, that the expenses, as so shown, exceeded the gross yield, and that there were no taxable proceeds to be assessed. The assessor entered the figures given by defendant's statement in appropriate columns in the quarterly assessment roll of the proceeds of mines of Lincoln county for the quarter ending September 30, 1898, and made his affidavit thereunder to the effect that it was a true and correct assessment of the proceeds of mines, etc., for the quarter ending September 30, 1898. Following this the county auditor certified that he had extended the tax on the above-mentioned roll, and that he had compared the same with the original statement of the assessor, and that it was correct.
No legal objection is taken to these acts of the assessor and auditor, but it is claimed that the assessor had power to reassess, and State v. Northern Belle Mill  MiningCo., 15 Nev. 386, is cited as an authority supporting this view. In that case the assessor had made an irregular and insufficient assessment, failing to show the cost of extracting, transporting, and reducing the ore, and afforded no means for ascertaining the net proceeds. The second assessment was according to the form prescribed by the statute, and upon the facts shown it was held valid.
The authority of that decision is supported byHimmelmann v. Cofran, 36 Cal. 411, and other cases. But the case does not go to the extent of sanctioning reassessments of property already regularly assessed.
It is a general rule that, when the legislature confers a power upon an officer, and he acts under it, the power is exhausted for that period of time, unless the statute authorizes its subsequent exercise.
In Oliver et al. v. Carsner, 39 Tex. 396, it was held under a statute vesting discretionary power in a board of school directors regarding the levying of a tax for school purposes, in which the maximum rate was one per cent, and the board had fixed the rate of one-half of one per cent, a succeeding board during the same fiscal year could not virtually set aside the first levy, and levy a tax for the full amount of one per cent, for the reason that the power, once exercised, was exhausted for that period. (St. LouisB.  T. R. Co. v. People, *Page 91 127 Ill. 627, 21 N.E. 348; State v. VanEvery, 75 Mo. 530; People v. Supervisors ofTown of Waynesville, 88 Ill. 469; 25 Am.  Eng. Enc. Law, 193.)
When the assessor, by the assessment roll, determined that defendant was not liable for a tax for the quarter year ending September 30, 1898, his power was exhausted, and his subsequent reassessment was without authority, and void.
  Judgment reversed, and cause remanded. *Page 92
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 93